DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 4-7 are objected to because of the following informalities:  
In claim 4, line 8: “O-ring which is disposed on the groove portion of the outer race of the bearing, protrudes outward” should be changed to --O-ring, which is disposed on the groove portion of the outer race of the bearing, protrudes outward--.
In claim 4, line 12: “outer peripheral surface of the bearing and the clearance is larger” should be changed to --outer peripheral surface of the bearing, and the clearance is larger--.
In claim 7, line 5: “the bearing structure according to claim 2” should be changed to 
--the bearing structure according to claim 5--.
The numbering of claim is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 2 has been renumbered 5.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is vague and indefinite because it sets forth that “A bearing structure for supporting a rotation shaft of a rotation body accommodated in a housing with respect to the housing”. Specifically, for the recitation of “accommodated in a housing with respect to the housing”, the claim is rendered indefinite as it is unclear whether the claim is attempting to require separate, distinct housings, or something else. Further, it is not clear if merely a bearing housing is needed to meet the claim.
Claims 6 and 7 are vague and indefinite because they set forth “an electric compressor comprising: the housing”. Specifically, this is ambiguous because it is unclear if this limitation sets forth a new structure or further defines the “housing”, as recited in claim 4.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iida et al. (hereinafter “Iida”) (Patent No.: US 8,388,232 B2).
Regarding claim 4, Iida discloses a bearing structure (bearing assembly 100, as presented in Paragraph [0016]) for supporting a rotation shaft of a rotation body accommodated in a housing with respect to the housing, comprising: 
the rotation shaft (a shaft on which the inner ring fits, as discussed in column 9 lines 21-24 & column 24 lines 5-15 & column 31 lines 18-22; rotation shaft S, as presented in annotated Figure 21 and column 25 lines 20-24); 
a bearing (the rolling bearing that supports rotation between the shaft and housing, as presented in column 9 lines 21-24 & column 31 lines 28-31) that is attached in the housing (the rolling bearing is undoubtedly attached the motor housing, which is not shown, as detailed in column 22 lines 49-55) to support the rotation shaft with respect to the housing (as stated in column 31 lines 28-31, the rolling bearing supports rotation between the shaft and housing) and includes an inner race (inner ring 4001, as depicted in annotated Figure 17 and described in column 24 lines 21-28 and/or inner ring 5020, as shown in annotated Figure 21 and discussed in column 25 lines 20-25) through which the rotation shaft (rotation shaft S) is inserted and an outer race (outer ring 4002, see column 24 21-30 and/or outer ring 5010, see column 25 lines 15-25 and annotated Figure 21) which includes an annular groove portion (two peripheral grooves 4021 respectively formed in two lines in the outer circumferential surface of the outer ring 4002, as discussed in column 24 lines 25-30 and/or recessed grooves 5012, see annotated Figure 21 and column 25-35) formed on an outer peripheral surface (formed on the outer circumferential surface 5013 of the outer ring 5010, as presented in annotated Figure 21 and column 25 lines 54-58) facing an inner wall surface of the housing (the outer ring 5010 and recessed grooves 5012 are surely facing an inner wall surface, which is defined by the fitting surface of the housing H, as detailed in column 25 lines 18-23); and 
an O-ring (O-rings 4006, as detailed in column 24 lines 25-29 and/or O-ring 5030, see column 25 lines 59-67) which is disposed on the groove portion of the outer race of the bearing (O-rings 4006 being fitted into two peripheral grooves 4021, as noted in column 24 lines 25-29 and/or O-ring 5030 being stored in the recessed groove 5012, see column 25 lines 59-67), protrudes outward in a radial direction in relation to the outer peripheral surface (as best seen immediately below, O-ring 4006 and/or O-ring 5030 is clearly protruding outward in a radial direction in relation to the outer peripheral surface), and comes into contact with the inner wall surface of the housing (O-ring 5030 clearly comes into contact with the fitting surface of the housing H that is designated as the inner wall surface of the housing, as depicted in annotated Figure 23).
Particularly, Iida demonstrates a rolling bearing which comprises at least: an outer ring and an inner ring disposed rotatable relative to each other; and wherein, as stated in Abstract, the outer ring is fitted into a housing (not shown) and the inner ring is fitted with a shaft (not shown), whereby the rolling bearing supports rotation between the shaft and housing. Especially, in column 1 lines 5-12, Iida further notes that “The present invention relates to a rolling bearing for use in a fan motor or the like in which the bearing is fitted with a motor housing of the fan motor to thereby support rotation between a shaft of the fan motor and the motor housing”. 
Likewise, in column 7 lines 45-51, Iida specifies: When the rolling bearing is fitted into the housing, the outer diameter side of the O-ring 5030 is interposed between the fitting surface of the housing and the outer ring 5010, and the projection amount of the projection portion of the outer diameter side of the O-ring 5030 protruding from the outer circumferential surface 5013 of the outer ring 5010 provides a crushing margin.

    PNG
    media_image1.png
    915
    933
    media_image1.png
    Greyscale
 
Notably, in column 26 lines 13-23, Iida details that the outside diameter 5033 of the O-ring 5030 projects from the recessed groove 5012 in the outside radial direction by a given amount (that is, an amount equivalent to a dimension D1 from the outer circumferential surface 5013 of the outer ring 5010 to the outside diameter 5033 of the
The dimension D2 is set smaller than the projection amount of the O-ring 5030 from the recessed groove 5012 (a dimension from the outer circumferential surface 5013 of the outer ring 5010 to the outside diameter 5033 of the O-ring 5030). Here, the dimension D2 and projection amount D1 may preferably have the relationship, D2≤ (D1/2) between them and, in the present embodiment, as an example, they are set such that they have the relationship, D2=((D1)/2) between them. 
Specifically, Iida’s bearing utilizes relationships existing between two clearances and different dimensions of these clearances. 
[AltContent: textbox (Radial displacement or projection amount of the O-ring 5033)]
    PNG
    media_image2.png
    392
    841
    media_image2.png
    Greyscale

Essentially, Iida’s bearing is configured such that a clearance zone is defined by two clearances. One is the clearance D1 that is being formed between the fitting surface or inner wall surface of the housing H and the outer peripheral surface 5013 of the bearing, and the other is the clearance D2 which is being formed between the fitting surface or inner wall surface of the housing H and the bottom surface 5122 of the recessed groove of the outer circumferential surface of the outer ring.  

Furthermore, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... for supporting a rotation shaft of a rotation body accommodated in a housing with respect to the housing”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Thus, Iida appears to disclose all aspects of Applicant's claimed invention.
Regarding claim 5, Iida substantially discloses the bearing structure, as claimed and detailed above. Additionally, in column 8 lines 33-53, Iida notes: With reference to the above-mentioned first background art, creep torque M can be calculated by multiplying centrifugal force P, the radius of an outer ring D and friction coefficient µ; and, the creep torque M can be expressed, for example, by an equation: M-µP*(D/2). In this case, when the radius (D/2) and the centrifugal force P in a given rotational movement are regarded as constants, in order to control the creep torque M down to a small value, it can be seen that the value of the friction coefficient µ, which is only variable, may be controlled down to a small value. A first object of the invention, in view of the above-mentioned first background art, is to provide a rolling bearing which can restrict the occurrence of a creep as much as possible and also, when a creep occurs, can reduce a creep torque.
Further, in column 28 lines 14-21, Iida explicitly teaches that “between the O-ring 5030 and the fitting surface of the housing, there is generated a friction force which overcomes the creep relative rotation torque to thereby enhance a pressing force for fixing the rolling bearing to the housing, which makes it possible to prevent the occurrence of a creep as much as possible”. 
Consequently, the Examiner must assert that the inner wall surface of the housing, the bearing, and the O-ring are surely configured such that a frictional force between the inner wall surface of the housing H and the O-ring becomes larger than a rotational force of the rotation body or rotation shaft S that is serving as the rotation portion of the fan motor, as instantly claimed.
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... configured such that a frictional force between the inner wall surface of the housing and the O-ring becomes larger than a rotational force of the rotation body”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iida in view of Huscher et al. (hereinafter “Huscher”) (Pub. No.: US 2017/0292524 A1).
Regarding claims 6 and 7, Huscher discloses an electromechanical machine which includes an electromagnetic rotor, a housing with an interior opening with a stop, a first bearing mount for supporting a first bearing rotatably mounting the rotor in the housing, a cover connected with the housing having a boss having an interior providing a second bearing mount supporting a second bearing rotatably mounting the rotor in the housing (see paragraph [0004]). Specifically, in Paragraph [0014], Huscher performs as how the electric compressor or turbocharger 7 having an electromagnetic rotor assembly 10 includes a rotor shaft 12, which is being connected at one end a turbocharger compressor wheel 14. As shown in annotated Figure 1, the rotor shaft 12 is rotatably mounted on a first end by a first bearing 16. In this disclosure, Huscher 

    PNG
    media_image3.png
    637
    802
    media_image3.png
    Greyscale

However, Huscher does not explicitly disclose the particular bearing structure, as recited in claim 4. Nevertheless, Iida in the same field of endeavor successfully demonstrates another rolling bearing, wherein the O-ring 5030 is fitted into the recessed groove 5012 formed in the outer circumferential surface 5013 of the outer ring 5010 (see column 25 lines 38-45). 
Further, as discussed in claim 4, Iida explicitly teaches:
a bearing (the rolling bearing that supports rotation between the shaft and housing, as presented in column 9 lines 21-24 & column 31 lines 28-31) that is attached in the housing (the rolling bearing is undoubtedly attached the motor housing, which is not shown, as detailed in column 22 lines 49-55) to support the rotation shaft with respect to the housing (as stated in column 31 lines 28-31, the rolling bearing supports rotation between the shaft and housing) and includes an inner race (inner ring 4001, as depicted in annotated Figure 17 and described in column 24 lines 21-28 and/or inner ring 5020, as shown in annotated Figure 21 and discussed in column 25 lines 20-25) through which the rotation shaft (rotation shaft S) is inserted and an outer race (outer ring 4002, see column 24 21-30 and/or outer ring 5010, see column 25 lines 15-25 and annotated Figure 21) which includes an annular groove portion (two peripheral grooves 4021 respectively formed in two lines in the outer circumferential surface of the outer ring 4002, as discussed in column 24 lines 25-30 and/or recessed grooves 5012, see annotated Figure 21 and column 25-35) formed on an outer peripheral surface (formed on the outer circumferential surface 5013 of the outer ring 5010, as presented in annotated Figure 21 and column 25 lines 54-58) facing an inner wall surface of the housing (the outer ring 5010 and recessed grooves 5012 are surely facing an inner wall surface, which is defined by the fitting surface of the housing H, as detailed in column 25 lines 18-23); and 
an O-ring (O-rings 4006, as detailed in column 24 lines 25-29 and/or O-ring 5030, see column 25 lines 59-67) which is disposed on the groove portion of the outer race of the bearing (O-rings 4006 being fitted into two peripheral grooves 4021, as noted in column 24 lines 25-29 and/or O-ring 5030 being stored in the recessed groove 5012, see column 25 lines 59-67), protrudes outward in a radial direction in relation to the outer peripheral surface (as best seen immediately below, O-ring 4006 and/or O-ring 5030 is clearly protruding outward in a radial direction in relation to the outer peripheral surface), and comes into contact with the inner wall surface of the housing (O-ring 5030 clearly comes into contact with the fitting surface of the housing H that is designated as the inner wall surface of the housing, as depicted in annotated Figure 23).
Furthermore, in column 7 lines 45-51, Iida specifies: When the rolling bearing is fitted into the housing, the outer diameter side of the O-ring 5030 is interposed between the fitting surface of the housing and the outer ring 5010, and the projection amount of the projection portion of the outer diameter side of the O-ring 5030 protruding from the outer circumferential surface 5013 of the outer ring 5010 provides a crushing margin.
Consequently, in light of these advantages, it would have been obvious to
one having ordinary skill in the art before the effective filing date of the claimed
invention to combine the teaching of using a bearing structure, as taught by
Iida, to the electric compressor of Huscher, in order to maintain the creep resisting property for a long period of time, as motivated by Iida in column 6 lines 40-43.
Thus modified, one skilled in the art would have been surely appraised that the electric compressor  would be further comprising the bearing structure according to claim 4 for supporting the rotation shaft with respect to the housing, as instantly claimed.
Prior Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents. US 2016/0195130 and US 3,669,519 are cited to show a bearing structure, wherein a vibration damping ring disposed within the first circumferentially disposed groove, contacting the housing at the radially inner circumferential surface and damps vibration transfer between the housing and the outer ring. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  

/L.P/Examiner, Art Unit 3746